               Case 3:18-cv-03472-EDL Document 52 Filed 03/19/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
           450 Golden Gate Avenue, Box 36055
 5         San Francisco, California 94102-3495
           Telephone: (415) 436-7031
 6         FAX: (415) 436-6748
           adrienne.zack@usdoj.gov
 7
   Attorneys for Defendant
 8
   Andrea Issod (CA Bar No. 230920)
 9 Elena Saxonhouse (CA Bar No. 235139)
   Sierra Club Environmental Law Program
10 2101 Webster St., Ste. 1300
   Oakland, CA 94612
11 andrea.issod@sierraclub.org
   elena.saxonhouse@sierraclub.org
12 (415) 977-5544

13 Attorneys for Plaintiff Sierra Club

14
                                      UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN FRANCISCO DIVISION
17

18   SIERRA CLUB,                                      )   CASE NO. 3:18-cv-3472 EDL
                                                       )
19           Plaintiff,                                )   JOINT STATUS UPDATE AND STIPULATION
                                                       )   ON DOCUMENT PRODUCTION SCHEDULE
20      v.                                             )   WITH [PROPOSED] ORDER
                                                       )
21   UNITED STATES ENVIRONMENTAL                       )
     PROTECTION AGENCY,                                )
22                                                     )
             Defendant.                                )
23

24
             The parties to the above-captioned action jointly submit this status report and stipulation for a
25
     further production schedule, pursuant to the parties’ stipulation of January 22, 2019, ECF No. 48, and
26
     the Court’s December 26, 2018 Order, ECF No. 39.
27

28

     JOINT STATUS UPDATE AND STIP. ON DOC. PROD. SCHED.
     3:18-CV-3472 EDL
                 Case 3:18-cv-03472-EDL Document 52 Filed 03/19/19 Page 2 of 4



 1 A.       Procedural Background

 2          This Court previously granted Plaintiff’s motion for partial summary judgment and ordered

 3 Defendant “to produce documents to Plaintiff at approximately Plaintiff’s proposed schedule. . . .” ECF

 4 No. 39 at 9–12. The Court also ordered Defendant to produce calendars for two EPA personnel every

 5 month. Id. at 11. The Court further directed the parties to confer “promptly as to the most efficient way

 6 for Defendant to produce the documents in Plaintiff’s first two tiers by the end of February 2019 or as

 7 otherwise agreed to by the parties,” id. at 1, and to file a status report by January 9, 2019. Id. at 12.

 8          Due to the government shutdown, the parties filed their status report on January 22, 2019. ECF

 9 No. 48. The parties’ agreed that Defendant would complete production of Tiers 1 and 2 by March 13,
10 2019, and submit a further status update and proposed production schedule by March 20, 2019. Id. at 5;

11 see also ECF No. 50.

12 B.       Status update

13          Defendant completed production as ordered in the Court’s January 23, 2019 Order, ECF No. 50.

14 C.       Production Schedule for Tiers 3-10

15          For the remaining tiers of documents identified by Sierra Club in its motion for partial summary

16 judgment, the parties have agreed to the following production schedule.

17          1.       Tiers 3 & 4

18          On or before May 8, 2019, EPA shall review the records in Tiers 3 and 4, and then release to

19 Sierra Club all responsive non-exempt public records included in the review. EPA shall also produce

20 the calendars of Nancy Beck and David Ross, and provide to Sierra Club a simple index of documents

21 withheld in full in Tiers 3 and 4.

22          2.       Tier 5

23          On or before June 10, 2019, EPA shall review the records in Tier 5, and then release to Sierra

24 Club all responsive non-exempt public records included in the review. EPA shall also produce the

25 calendars of Elizabeth Bennett and Sarah Greenwalt, and provide to Sierra Club a simple index of

26 documents withheld in full in Tier 5.

27          3.       Tier 6

28          On or before July 10, 2019, EPA shall review the records in Tier 6, and then release to Sierra

     JOINT STATUS UPDATE AND STIP. ON DOC. PROD. SCHED.
     3:18-CV-3472 EDL
                   Case 3:18-cv-03472-EDL Document 52 Filed 03/19/19 Page 3 of 4



 1 Club all responsive non-exempt public records included in the review. EPA shall also produce the

 2 calendars of Justin Schwab and Brittany Bolen, and provide to Sierra Club a simple index of documents

 3 withheld in full in Tier 6.

 4            4.       Tier 7

 5            On or before August 8, 2019, EPA shall review the records in Tier 7, and then release to Sierra

 6 Club all responsive non-exempt public records included in the review. EPA shall also produce the

 7 calendars of Christian Palich and Troy Lyons, and provide to Sierra Club a simple index of documents

 8 withheld in full in Tier 7.

 9            5.       Tiers 8 & 9

10            On or before September 20, 2019, EPA shall review the records in Tiers 8 and 9, and then

11 release to Sierra Club all responsive non-exempt public records included in the review. EPA shall also

12 produce the calendars of Patrick Davis and Byron Brown, and provide to Sierra Club a simple index of

13 documents withheld in full in Tiers 8 and 9.

14            6.       Tier 10

15            On or before October 30, 2019, EPA shall review the records in Tier 10, and then release to

16 Sierra Club all responsive non-exempt public records included in the review. EPA shall also provide to

17 Sierra Club a simple index of documents withheld in full in Tier 10.

18 D.         Further Status Updates

19            By May 20, 2019, Sierra Club will identify the entirety of its remaining documents of interest

20 from all four FOIA request at issue in this matter. After such documents are identified, the parties will

21 engage in negotiations regarding any further production schedule and submit a further status report to

22 the Court no later than July 1, 2019.

23       DATED: March 20, 2019                                Respectfully submitted,

24       DAVID L. ANDERSON                                    /s/Elena Saxonhouse 1
         United States Attorney                               ANDREA ISSOD (CA Bar No. 230920)
25                                                            ELENA SAXONHOUSE (CA Bar No. 235139)
         /s/ Adrienne Zack                                    Sierra Club Environmental Law Program
26       ADRIENNE ZACK                                        2101 Webster St., Ste. 1300

27   1
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
     that all signatories have concurred in the filing of this document.
28

     JOINT STATUS UPDATE AND STIP. ON DOC. PROD. SCHED.
     3:18-CV-3472 EDL
             Case 3:18-cv-03472-EDL Document 52 Filed 03/19/19 Page 4 of 4



 1   Assistant United States Attorney                   Oakland, CA 94612
     Attorneys for Defendant                            andrea.issod@sierraclub.org
 2                                                      elena.saxonhouse@sierraclub.org
                                                        (415) 977-5544
 3
                                                        Attorneys for Plaintiff Sierra Club
 4

 5         Pursuant to stipulation, IT IS SO ORDERED.

 6

 7 DATED:                                                     ______________________________

 8                                                            The Honorable Elizabeth D. Laporte
                                                              United States Magistrate Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS UPDATE AND STIP. ON DOC. PROD. SCHED.
     3:18-CV-3472 EDL
